10 N.J. 282 (1952)
90 A.2d 19
IN THE MATTER OF WALLACE S. DePUY, AN ATTORNEY AND COUNSELLOR-AT-LAW.
The Supreme Court of New Jersey.
Argued June 16, 1952.
Decided June 16, 1952.
*283 Mr. Milton T. Lasher argued the matter for the Bergen County Committee on Ethics and Grievances.
PER CURIAM.
This matter is before the court on the presentment of the Bergen County Committee on Ethics and Grievances and on the record of the United States District Court for the District of New Jersey. From the record it appears that the respondent entered a plea of guilty to an indictment charging him with knowing and willful failure to file income tax returns for the years 1948-1949-1950. The name of the respondent will be stricken from the rolls of attorneys and counsellors-at-law.
For disbarment  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
Opposed  None.